No. 85-580
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1986




IN RE THE MARRIAGE OF
YARK WAYNE VINECKE,
                     Petitioner and Respondent,
         and
JUDY ANN VINECKE,
                     Respondent and Appellant.




APPEAL FROM:         District Court of the Thirteenth Judicial District,
                     In and for the County of Yellowstone,
                     The Honorable Charles Luedke, Jud-ge presiding.

COUNSEL OF RECORD:

         For Appellant:
                     Jones Law Firm; Blair Jones, Billings, Montana

         For Respond.ent:

                     Berger Law Firm; Chris J. Nelson, Bil.lings, Eontana




                                       Submitted on Briefs:   March 6, 1986
                                         Decided: April 17, 1986


Filed:    BPR 1 1986
                ;'




                                                     @

                     -
                                       Clerk
Mr. Justice Frank B. Morrison, Jr. delivered the Opinion of
the Court.
       Respondent, Judy Vinecke, appeals the September 5, 1985,
order of the Thirteenth Judicial District Court granting a
fixed visitation schedule to Petitioner, Mark Vinecke.      We
affirm.
       Mark filed a petition for dissolution on July 28, 1984.
At that time, Mark, Judy and their two minor children lived
in Billings.   During the pendency of the dissolution proceed-
ings, Judy and the children moved to Butte; Mark continued to
reside in Billings.     The parties' marriage was dissolved on
December 3, 1984.    Judy was granted custody of the two minor
children, Keith and Kristen, with reasonable right of visita-
tion awarded to Mark.    At the time of dissolution, Keith was
nearly three years of age and Kristen was one and a half.
       In the ensuing months, Mark was permitted to visit the
children once, on February 14, 1985, while he wa.s in Butte on
business.   Following further unsuccessful attempts to arrange
visitation, Mark filed a petition on May 21, 1985, requesting
the court to grant a fixed visitation schedule.
       The matter came on for hearing August 1, 1985.     Mark
testified that the court's assistance was necessary to deter-
mine   the question of reasonable visitation.      He   further
testified that he made numerous attempts to arrange visits.-
tion, but that Judy did not have a phone and would not re-
spond to his messages.      Judy testified that Keith was a
behavioral problem when he returned home followi.ng a month's
stay with Mark during August 1984, and that both Keith and
Kristen had shown fear of Mark when he visited them in Butte.
       The next witness was Dr. George Swaggerty, a clinical
psychologist hired by Judy to determine whether the children
had experienced trauma from Mark's visit and the on-going
conflict between Mark and Judy.   Dr. Swaggerty testified that
he believed the children were traumatized by inconsistent and
collective visitation, and that visitation should he arranged
on a graduated basis, with Mark seeing the children on1.y for
periods of severa.1 hours the first six months.           Dr. Swaggerty
felt that if things went well the first six months, then
overnight visitation should follow.
     By order dated September 5, 1985, the District Court
granted     Mark's   petition    allowing    fixed   visitation,   with
visitation to occur for one month during the summer and on
alternating holidays.           The order contained the following
findings and conclusions:
          The parties have been unable to implement
          visitation under a "reasonable times and
          places" standard, with the result that
          petitioner seeks the adoption of a fixed
          visitation schedule, while respondent
          supports the suggestions of her clinical
          psychologist for a gradually-commencing
          and    consistently-enlarging visitation
          program, as tolerances of the children
          allow.
          After   consideration., it    is   concluded:
          That neither request is ideal from the
          standpoint of the best interests of the
          children, but respondent's request suf-
          fers the additional disadvantage of being
          impractical both because of the geograph-
          ical distance involved and the fact that
          the   psychologist's   program   requires
          reasoning and reasonableness by the
          parties, being ingredients which are not
          available in the circumstances of the
          attitudes and motivations of the parties.
     Judy appeals the order and raises the following issues:
     1.    Whether the District Court erred in failing to set
forth specific findings of fact upon which the court conclud-
ed that Mark's       fixed visitation sched.ule was in the best
interests of the minor children of the parties.
     2.    Whether the adoption by the District Court of Mark's
fixed visitation schedule constitutes an abuse of discretion
in that it is not supported by the evidence and the visita-
tion schedule does not serve the best interests of the minor
children of the parties.
     Judy asserts the District Court erred by               failing tc
enter specific findings of fact and conclusions of law pursu-
ant to Rule 52, M.R.Civ.P.         We disagree.      The last sentence
of Rule 52(a), M.R.Civ.P.,         reads:     "Findings of fact a.nd.
conclusions of law are unnecessary on decisions of motions
under F.ules 12 or 56 or any other motion except as provid.ed
in Rule 41 (b) "     .   Rule 41 (b) concerns invnlunta-ry dismissal of
actions and does not apply in this instance.                     In Raker      TT.


Baker (Mont. 1982), 646 P.2d 522, 39 St.Rep. 1031, we held
that the District Court did not err by failing to include
specific findings and conclusions in its order specifying the
husband's visitation rights.
        In the case at bar, although the district judge was not
obligated to enter findings of fact and conclusions of law,
the order does contain findings and conclusions.                       The find-
ings of fact are:          1)    the parties have been unable to imple-
ment    reasonable visitation;             2)   petitioner    seeks a        fixed
visitation       schedule; and       3)    respondent desires a           slowly
enlarging visitation schedule as recommended by the clinical
psychologist.            The conclusions of          law are:     1)     neither
request is ideal for the best interests of the children;
2)     respondent's       request    is     impractical      because    of    the
geographical distance involved and that the clinical psychol-
ogist's recommendation requires reasonableness by the parties
which     is    lacking     in   both     parties.      These   findings and
conclusions are supported by substantial, credible evidence
in the record.
       Recently, in In Re The Custody and Support of B.T.S.
(Mont. 1 9 8 6 ) ,           P. 2d         ,    43 St.Rep.    37, this Court
remanded the case to the District Court for its failure to
include sufficient findings in making                   an a.ward of         joint
custody.        In that case, we noted that $ 40-4-223, MCA, re-
                                            S

quires the District Court to consider the factors listed
under 5 40-4-212, MCA, as well as other relevant criteria
raised by the facts in evidence, such as the parents' cooper-
ation with each other and the distance between their resi-
dences.        43 St.Rep. 40, 41.

       - - B.T.S.
       In P e
           .               is not controlling in this case for the
issue is visitation, not joint custody, but we do note that
in the present case, the district judge gave consideration to
the childrens' best interests, the parties' attitudes toward
each other, and the distance between the parties' residences.
        Judy argues that the granting of a fixed visitation
schedule does not serve the best interests of the children,
was not supported by the evidence and was an abuse of discre-
tion by the District Court.   We disagree.   The record reveals
Mark was granted a right to reasonable visitation under the
dissolution judgment, but Jud-y did not have a phone and would
not respond to his messages to allow him to arrange visits.-
tion.    Mark visited the children once during the five months
following the dissolution.    As we said in Baker, supra, "As
in so many     cases where   the word   'reasonable' visitation
rights are put into the decree, the interpretation of the
word 'reasonable' is left to two unreasonable parties."     646
P.2d 524, 39 St.Rep. 1034.     As in Baker, in this case the
court's aid was necessary to clarify the meaning of "reason-
able."     The record shows the parties did not deal with each
other reasonably.     We find no abuse of discretion in the
district    judge ' s conclusion tha.t the lack of cooperation
between Mark and Judy would prohibit implementation of gradu-
ated basis visitation.
     Affirmed.